I wish to convey our congratulations to Mr. Sam Kahamba Kutesa on 
his election as President of the General Assembly at its 
sixty-ninth session. We wish him success in the coming 
year.

We are not living in the worst of times, but they 
are not the best of times either. Standards of living are 
far higher for more of the human race than ever before. 
But we face global crises of several types: internal 
and cross-border conflicts, epidemics, disasters both 
natural and man-made, climate change and international 
crime. We are facing grave threats from terrorism and 
extremism. The latest manifestation is the Islamic 
State in Iraq and the Sham (ISIS). It is brutal and 
cruel and a travesty of all that religion stands for. Its 
unspeakable acts of cruelty, including abductions and 
brutal murders of civilians, constitute crimes against 
humanity. Singapore condemns those terrorist actions 
in the strongest possible terms. ISIS will continue to 
target those who do not conform to its extremist agenda.

The threat of such terrorism and radical ideology 
is not confined to the Middle East. It affects the whole 
world. An estimated 15,000 foreigners from at least 
80 countries, including from South-East Asia, have 
travelled to Syria and Iraq to fight. That fact that ISIS 
can attract so many foreign fighters highlights the 
need for a comprehensive strategy to counter them. In 
addition to military and intelligence efforts, we must 
also combat the radical ideology used to recruit foreign 
fighters, which fuels their extremist agenda.

Singapore firmly supports all international and 
regional cooperation efforts. We welcome the strong 
leadership of the United States, in particular in the 
formation of the international coalition to combat the 
ISIS threat. We also welcome the Jeddah Declaration 
by Arab countries to stand united against ISIS. Security 
Council resolution 2178 (2014), on foreign terrorist 
fighters, which Singapore co-sponsored, is an important 
step to combat global terrorism and will be critical to 
cutting off financial and material support for ISIS and 
preventing the movement of foreign terrorist fighters. 
No country can insulate itself from those problems. 
We need to combat them at all levels. Fair economic 
development, good governance and political and social 
stability will be critical in increasing a country’s 
resilience against those threats.

The President’s choice of the theme “Delivering 
on and implementing a transformative post-2015 
development agenda” for this year’s session and his 
emphasis on a comprehensive, action-oriented post-2015 
development agenda are particularly timely. Singapore 
commends the work of the Open Working Group on 
Sustainable Development Goals and looks forward to 
the Secretary-General’s report of its recommendations.

We also welcome the contributions of major 
forums, such as the Third International Conference on 
Small Island Developing States (SIDS), recently held 
in Samoa. Singapore had the privilege of co-chairing 
the preparatory committee for that forum with New 
Zealand. It is important that the views and concerns 
of small States be properly factored into the post-2015 
development agenda. The Millennium Development 
Goals (MDGs) were successful due to the pragmatic, 
outcome-based and quantifiable approach to the 
Targets. We hope that same approach will be taken in 
respect of the post-2015 development agenda. Those 
MDGs that were not fully achieved should be included 
as an intrinsic part of the post-2015 agenda. 

Regarding the principles for sustainable development, 
Singapore is participating actively in the discussions 
for the post-2015 period, focusing on those areas where 
we can contribute — key principles that were critical 
to our development path and might be relevant to other 
developing countries. 

First is the principle of honest and competent 
government. Corruption is a drag on development and 
an intrinsic source of social instability. Fighting it 
needs political will, strong leadership and unceasing 
vigilance from the whole society. 

Secondly, rule of law is integral to sustainable 
development. Governments need sound and effective 
institutions. Those institutions, including the civil 
service, the judiciary and law enforcement agencies, 
must be built on core principles of equal justice and 
meritocracy, regardless of ethnicity, religion or gender. 
Social capital — the trust that people have in one 
another, their leaders and the system — is as necessary 
to sustainable development as financial capital. 

The third principle is that economic and social 
policy must be pragmatic, not dogmatic. Singapore 
does not advocate any standard model of government 



or economic structure. The only model is to work with 
what you have within the context of a country’s culture 
and resources, prudently and for the benefit of the 
people. Policies have to be judged by their outcomes, 
not according to ideological content. Both consistent 
attention and responsive implementation are necessary 
to achieve long-term goals. We will put those ideas 
forward during the discussion.

Since the urban centres of small States tend to have 
disproportionately large social, political and economic 
weight in the country, a dysfunctional urban centre can 
have a much greater negative effect on a small country 
than on a big one. Today, slightly more than half of the 
world’s population live in cities. By 2050, that will go 
up to 70 per cent. Most of that growth will take place 
in Africa, Asia and Latin America. As noted on page 
17 of the report of the High-level Panel of Eminent 
Persons on the Post-2015 Development Agenda, cities 
are where the battle for sustainable development 
will be won or lost. Mismanaged urbanization can 
intensify inequalities. Asia is already home to 61 per 
cent of the world’s slum dwellers, and Africa is home 
to about 26 per cent. The Organization for Economic 
Cooperation and Development has predicted that by 
2030, 2 billion people could live in urban poverty. They 
will be at risk from overcrowding, epidemics, crime 
and pollution.

Yet, urbanization has in fact been significant 
in the progress towards achievement of the MDGs, 
especially in reducing poverty. Successful cities bring 
up their rural hinterlands. Today, cities account for 
over 80 per cent of global gross domestic product. The 
outcome document of the United Nations Conference 
on Sustainable Development (resolution 66/288, annex) 
itself recognizes that well-planned cities promote 
economically, socially and environmentally sustainable 
societies. They are engines for growth and are more 
resource-efficient than rural societies.


The challenge is therefore really to manage 
urbanization well. Singapore has been contributing to the 
discussions on sustainable urbanization as co-chair of 
the Group of Friends on Sustainable Cities. Singapore’s 
Centre for Liveable Cities was established in 2008 to 
distil, create and share knowledge on sustainable cities. 
It has developed a Liveability Framework as a tool to 
analyse what a sustainable city would actually entail 
and help countries define the policies they need to 
achieve that goal. To us, a sustainable city means having 
a competitive economy, environmental sustainability 
and a high quality of life for all inhabitants, rich and 
poor alike. We hope that the Liveability Framework can 
be incorporated as part of discussions for the United 
Nations Conference on Housing and Sustainable Urban 
Development — Habitat III — in 2016.

In the area of water and sanitation, last year 
Singapore submitted resolution 67/291 to the General 
Assembly to designate 19 November as World Toilet 
Day in the context of Sanitation for All. This year, we 
will observe that Day together with relevant United 
Nations agencies and civil society organizations by 
focusing on the serious problems faced by women and 
girls who lack basic sanitation access. That issue needs 
greater attention than it has received so far.

What is the way forward? Once the post-2015 
development agenda has been agreed, countries will 
need to consider implementation. South-South, North-
South and triangular cooperation in capacity-building 
and sharing experiences are important parts of the way 
forward. In our early years, Singapore benefited from 
the expert advice of specialized agencies, international 
organizations and developed countries. In 1992, we set 
up the Singapore Cooperation Programme to share our 
development experience, the successes and the failures 
alike, with other developing countries. The Programme 
is designed to build capacity in fields that could 
be of interest to countries, in the hope that that will 
smooth their developmental path. Recently, at the third 
Small Island Developing States Conference in Samoa, 
Singapore launched a dedicated package for SIDS.

Singapore supports the universal and inclusive 
approach to the post-2015 development agenda. Each 
society must draw its own lessons from its own 
experiences and find solutions according to its national 
circumstances. Naturally, there will be differences of 
opinion, but we must not lose sight of the ultimate goal 
of ending extreme poverty in our lifetimes. With the 
MDGs, we managed to halve the number of people 
living below the poverty line, and there is real hope 
that we can do even better.

Let us all work together to ensure that by the 
seventieth anniversary of the inception of the United 
Nations, in 2015, we can unite around a clear vision 
of how to provide our future generations the future we 
want.
